
	

113 HR 1632 IH: Building Rural Communities Act
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1632
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Southerland (for
			 himself, Mr. McIntyre,
			 Mr. Enyart,
			 Mr. Young of Alaska,
			 Mrs. Hartzler,
			 Mr. Roe of Tennessee,
			 Mr. Stockman,
			 Mr. Ribble, and
			 Mr. Duncan of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To ensure that the Federal government is able to receive
		  the maximum return on its investment in the rural essential community
		  facilities loan and grant programs and effective services to rural
		  communities.
	
	
		1.Short titleThis Act may be cited as the
			 Building Rural Communities Act.
		2.Essential
			 community facilities technical assistance and traningSection 306(a)(19) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926(a)(19)) is amended by adding at the
			 end the following:
			
				(D)Essential
				community facilities technical assistance and training
					(i)In
				generalThe Secretary may
				make grants to public bodies and private nonprofit corporations, such as
				States, counties, cities, townships, and incorporated towns and villages,
				boroughs, authorities, districts and Indian tribes on Federal and State
				reservations which will serve rural areas for the purpose of enabling them to
				provide to associations described in paragraph (1) technical assistance and
				training to—
						(I)assist communities
				in identifying and planning for community facility needs;
						(II)identify public
				and private resources to finance community facilities needs;
						(III)prepare reports
				and surveys necessary to request financial assistance to develop community
				facilities;
						(IV)prepare
				applications for financial assistance;
						(V)improve the
				management, including financial management, related to the operation of
				community facilities; or
						(VI)assist with other
				areas of need identified by the Secretary.
						(ii)Selection
				priorityIn selecting recipients of grants under this
				subparagraph, the Secretary shall give priority to private, nonprofit
				organizations that have experience in providing technical assistance and
				training to rural entities.
					(iii)FundingNot
				less than 3 nor more than 5 percent of any funds appropriated to carry out each
				of the essential community facilities loan program authorized in paragraph (1)
				and the essential community facilities grant program authorized in subparagraph
				(A) for any fiscal year shall be reserved for grants under this
				subparagraph.
					.
		
